Opinion issued May 13, 2014




                                    In The

                              Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00327-CV
                          ———————————
                 KENNETH COOPER MCAFEE, Appellant
                                      V.
   ROSEMARY FOLTYN, INDIVIDUALLY AND AS INDEPENDENT
 ADMINISTRATRIX FOR THE ESTATE OF JANET FOLTYN MCAFEE,
    DECEASED AND JAKE FOLTYN, INDIVIDUALLY, Appellees


                   On Appeal from the Probate Court No. 1
                            Harris County, Texas
                      Trial Court Case No. 396935-401


                         MEMORANDUM OPINION

      On April 29, 2014, Appellant, Kenneth Cooper McAfee, filed a motion to

voluntarily dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). A certificate of
conference was included indicating counsel for appellees is not opposed. No

opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). As requested by appellant in his motion, costs of the appeal

will be taxed against the appellant. We dismiss all pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.




                                        2